DETAILED ACTION

This Office action is in response to the amendment filed June 23, 2022.
Claims 1-10 are pending and have been examined.
Claims 1, 7, 9, and 10 have been amended.
The 35 U.S.C. § 101 rejection of claim 10 is withdrawn in view of Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is rejected under 35 U.S.C. 103 as being unpatentable over Liverance (US 2015/0334184) in view of Mandel (US 2014/0096025).

Regarding claim 1, Liverance discloses:
obtaining a user's user operation […] on a terminal (see at least paragraph 26, client device; paragraph 28, client connect to server; paragraph 10, user connects to remote host in order to facilitate execution of the remotely hosted application); 5
obtaining an executable file for a hosted application of a second application on the terminal and application information of the second application[…] according to the user's user operation (see at least fig 1; paragraph 13, server device provides remote application metadata and client updates for execution of the remote application to the client, the remote application metadata describes a remotely-hosted application; paragraph 31, client update can be an executable file, executing the update); and 
executing the executable file for the hosted application on the first application using the application information of the second application (see at least paragraph 13, client executes the client updates connects to the remote host and executes the remotely-hosted application; paragraph 18, application metadata; paragraph 31, client update can be an executable file, executing the update)
However, Liverance does not explicitly disclose, but Mandel discloses:
user operation on a first application on a terminal (see at least paragraph 22, hosted applications installed by a user within an existing native application on a user device)
obtaining [second application information] from the first application (see at least paragraph 22, provide various functionality in the form of non-native or "hosted" applications installable by a user within a previously installed application native to the user communication device; fig 7; paragraph 54, native application communicates with system to retrieve information for hosted applications to allow the native application to allow user access to functionality of hosted application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liverance by adapting the teachings of Mandel to include executing the hosted application within an application.  The combination allows for developers of hosted applications to more easily and quickly explore and test ideas and innovations in the environment of real-life user activity (Mandel paragraph 22).  

Regarding claim 2, the rejection of claim 1 is incorporated, and Liverance further discloses:
wherein obtaining an executable file for a 10hosted application of a second application and application information of the second application according to the user's user operation comprising: obtaining application function identification information of the hosted application according to the user's user operation; and obtaining the executable file for the hosted application and the application 15information of the second application according to the application function identification information of the hosted application (see at least paragraphs 19 and 20)

Regarding claim 3, the rejection of claim 2 is incorporated, and Liverance further discloses:
wherein the application function identification information of the hosted application is in a form of an application interface, a page jump protocol, or a system interface (see at least paragraphs 19 and 20)

Regarding claim 4, the rejection of claim 2 is incorporated, and Liverance further discloses:
wherein the application function identification information of the hosted application comprises: application identification information of the hosted application; or application identification information of the hosted application and page identification information of the hosted application (see at least paragraphs 19 and 20)

Regarding claim 5, the rejection of claim 4 is incorporated, and Liverance further discloses:
wherein the application identification information of the hosted application comprises a brand of the hosted application and an identifier of the hosted application (see at least paragraphs 19 and 20)

Regarding claim 6, the rejection of claim 4 is incorporated, and Liverance further discloses:
wherein the application function identification information of the hosted application further comprises parameter information 30required by the application function identification (see at least paragraphs 19 and 20)

Regarding claim 7, the rejection of claim 2 is incorporated, and Liverance further discloses:
wherein obtaining the executable file for the hosted application and the application information of the second application according to the application function identification information of the hosted application comprising: obtaining the executable file for the hosted application and the application 5information of the second application from the first application according to the application function identification information of the hosted application; or obtaining the executable file for the hosted application and the application information of the second application from an application server for the second application according to the application function identification information of the hosted application (see at least paragraph 13, client device received the executable from the cloud server hosting the remote application)

Regarding claim 8, the rejection of claim 7 is incorporated, and Liverance further discloses:
wherein after obtaining the executable file for the hosted application and the application information of the second application from an application server for the second application according to the application function identification information of the hosted application, the method further comprising: storing the executable file for the hosted application and the application 15information of the second application in the first application (see at least paragraph 19, metadata is stored; paragraph 24, store received client update)

Regarding claims 9 and 10, the scope of the instant claims does not differ substantially from that of claim 1, and they are rejected for the same reasons.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts the prior art does not disclose the obtaining and executing limitations and states Liverance discloses a client device locally accesses an application that is hosted on a remote server and the cloud server executes the remotely hosted application.  Applicant states Liverance does not disclose executing a file for the hosted application on the first application and states the client updates is not an executable file for a hosted application as claimed.  Examiner respectfully disagrees.  It is noted that several citations have been modified above in view of the claim amendments.  Liverance discloses in ¶31 that the client updated can be an executable file and the client executing the update.  Paragraph 13 discusses the server providing remote application metadata and updates for the execution of the remote application to the client.  Mandel ¶22 discloses a user utilizing a native application to install a hosted application within the native application and providing various functionality in the form of non-native or “hosted” applications installable by a user within a previously installed application native to the user communication device.  The combination of Liverance and Mandel discloses the obtaining and executing limitations.
Examiner’s Note:  CN108984225 is particularly relevant in that it discloses user starts hosted application from a shortcut entry, the first program can be another application running on the user equipment, the user equipment obtains application content via a link and starts the hosted app.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194